PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of his appeal, and following a review of the record as supplemented, the memorandum filed by the appellant, and briefs filed by counsel for the appellant and the State, we find no merit in the appellant’s appeal from the denial of his sixth motion for relief, pursuant to Cr.P.R. 1.850, 33 F.S.A. The error complained of was not objected to by his privately retained counsel, has previously been raised in prior petitions, and appears to be completely without merit on this appeal. Therefore, the order of the trial judge denying relief be and the same is hereby affirmed.